Citation Nr: 1501736	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 10 percent for hemorrhagic basal ganglia stroke associated with diabetes mellitus with peripheral neuropathy since March 1, 2009.  

2. Entitlement to service connection for a right wrist fracture with decreased dexterity of the right hand secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran has verified active service from April 1964 to April 1966 and from August 1976 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and October 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013 and in a report of contact in April 2014 the Veteran clearly stated that he was withdrawing his request for a Travel Board hearing and requested that his appeal be forwarded to the Board.  He has not submitted a new request for a Board hearing.  Thus the VA letters sent in August 2014 and November 2014 informing the Veteran that he was on a waiting list for a Travel Board hearing were sent in error. 

In October 2014 the Veteran submitted the following new claims: entitlement to a total disability rating based on individual unemployability (TDIU); entitlement to increased ratings for erectile dysfunction, prostate cancer, coronary artery disease, diabetes mellitus with peripheral neuropathy; and claims to reopen service connection for a compression fracture of the thoracic spine, right knee disability, hearing loss disability, and pancreatitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for residuals of his hemorrhagic basal ganglia stroke (associated with diabetes mellitus with peripheral neuropathy) in December 2008.  Subsequently in April 2009 he fell and fractured his right wrist.  See June 2009 claim and July 2009 private treatment records.  The Veteran contends that residuals of his stroke caused him to fall.  See July 2010 Form 9 appeal.  More recent VA physical therapy records show that the Veteran reported that his balance has been off since his stroke.  See VA treatment record dated September 2012.  As the last VA examination is 6 years old and the evidence suggests a material change in the Veteran's residuals since he was last examined by VA a reexamination is needed under 38 C.F.R. § 3.327 (2014).

The Veteran contends that he fractured his right wrist in April 2009 due both to his service-connected hemorrhagic basal ganglia stroke and his service-connected diabetes mellitus with peripheral neuropathy.  See November 2009 notice of disagreement and July 2010 Form 9 appeal.  Given that VA medical records discussed above suggest that the Veteran had balance problems associated with his stroke, which was service connected secondary to the diabetes mellitus with peripheral neuropathy, he should be afforded a VA examination to determine whether the fracture of his right wrist is secondary to his service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, VA progress notes in March 2009 (associated with Virtual VA) show that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Medical records associated with the SSA determination need to be obtained and added to the file. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper notice regarding substantiating a claim for service connection on a secondary basis.

2. Obtain a copy of the medical records from SSA that were used in considering the Veteran's claim for disability benefits.  


3. Afterwards, schedule the Veteran for an appropriate VA examination by an examiner with the requisite expertise to determine the severity of his service-connected hemorrhagic basal ganglia stroke.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner should identify and assess the severity of all residuals associated with the stroke, to include the residuals causing the Veteran's balance problems as well as any nerves that were affected by his stroke.  In evaluating the nerves the examiner should indicate whether the neurological complications associated with the hemorrhagic basal ganglia stroke are separate from the Veteran's service-connected diabetes mellitus with peripheral neuropathy.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in an examination report.  If the examiner is unable to provide a rationale he or she should explain why.  

4. Schedule the Veteran for an appropriate VA examination by an examiner with the requisite expertise to determine whether his right wrist facture is secondary to his service-connected disabilities.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

Specifically the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the right wrist fracture with decreased dexterity of the right hand was caused or aggravated (permanently worsened) by the service-connected hemorrhagic basal ganglia stroke or the service-connected diabetes mellitus with peripheral neuropathy.  The examiner should address the Veteran's contention that his service-connected disabilities caused the fall in which he injured his right wrist.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in an examination report.  If the examiner is unable to provide a rationale he or she should explain why.  

5. Afterwards readjudicate the claims.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







